Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  June 30, 2020                                                                                    Bridget M. McCormack,
                                                                                                                  Chief Justice

  160461                                                                                                 David F. Viviano,
                                                                                                         Chief Justice Pro Tem

                                                                                                       Stephen J. Markman
  ROSS EDUCATION, LLC,                                                                                      Brian K. Zahra
           Petitioner-Appellant,                                                                      Richard H. Bernstein
                                                                                                      Elizabeth T. Clement
  v                                                                SC: 160461                         Megan K. Cavanagh,
                                                                                                                       Justices
                                                                   COA: 344516
                                                                   Tax Tribunal: 17-003423-TT
  CITY OF TAYLOR,
            Respondent-Appellee.

  _____________________________________/

        On order of the Court, the application for leave to appeal the August 13, 2019
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          June 30, 2020
           p0622
                                                                              Clerk